—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered April 10, 1997, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the defense counsel effectively waived the defendant’s right to a public trial by consenting to the closure of the courtroom during the testimony of two undercover police officers (see, People v Miller, 257 NY 54; People v Sevencan, 258 AD2d 485; People v Daughtry, 242 AD2d 731; People v Espejo, 237 AD2d 458).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.